

Exhibit 10.3




SEVENTH AMENDMENT TO LEASE AGREEMENT
This SEVENTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) dated as of March
15, 2019 is by and between THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a
Wisconsin corporation (“Landlord”), and AESYNT INCORPORATED, a Pennsylvania
corporation (“Tenant”).
WITNESSETH
WHEREAS, pursuant to a certain Lease Agreement dated November 30, 1998, as
amended by the First Amendment to Lease Agreement dated as of March 31, 1999, by
the Second Amendment to Lease Agreement dated as of August 23, 2004, by the
Third Amendment to Lease Agreement dated as of December 21, 2007, by the Fourth
Amendment to Lease Agreement dated as of January 5, 2011, by the Fifth Amendment
to Lease dated as of October 17, 2013 and by the Sixth Amendment to Lease
Agreement dated as of May 14, 2014 (collectively, the “Lease”), Landlord leased
to Tenant 107,366 rentable square feet of space in the Thorn Hill Distribution
Center in Cranberry Township, Pennsylvania as more particularly described in the
Lease; and
WHEREAS, Landlord and Tenant desire to enter into this Amendment to set forth
their understandings regarding an extension of the term of the Lease.
NOW, THEREFORE, in consideration of the foregoing, the mutual terms, covenants
and conditions hereinafter set forth and other good and valuable consideration,
receipt of which is hereby acknowledged, Landlord and Tenant, intending to be
legally bound hereby, agree as follows:
1.Defined Terms. All capitalized terms set forth in this Amendment but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Lease.
2.
Amendments to Lease. The Lease is hereby amended as follows:

(a)    Section 1.5 is hereby deleted in its entirety and restated as follows:
1.5 Term
Twenty-five (25) years and eight (8) months (termination date: December 31,
2024). One option to renew for an additional five (5) year renewal term.



(b)
Section 1.8 is hereby amended by inserting the following:

Months 249-260 (January 1, 2020-December 31, 2020)    $69,698.43 per month
Months 261-272 (January 1, 2021-December 31, 2021)    $71,129.98 per month
Months 273-284 (January 1, 2022-December 31, 2022)    $72,561.52 per month
Months 285-296 (January 1, 2023-December 31, 2023)    $73,993.07 per month
Months 297-308 (January 1, 2024 - December 31, 2024    $75,424.62 per month









--------------------------------------------------------------------------------




(c)    Section 3(b) is hereby deleted in its entirety and replaced with the
following:
Tenant shall have the option to renew this Lease (the “Renewal Option”) for one
(1) additional term of five (5) years (the “Renewal Term”) on the same terms and
conditions as the Initial Term (except that annual Base Rent shall be as
determined in this paragraph 3(b)) by giving Landlord notice thereof on or
before December 31, 2023, which notice may be sent by email to Tom Spragg at
tomspragg@northwesternmutual.com; Randy McCombs at rmccombs@gsa-cw.com and
Pierce Richardson at pierce.richardson@klgates.com (delivery to all three
individuals required) not later than 5:00 p.m. PT on or before December 31,
2023, followed promptly by a copy of such notice sent as provided in Section
39(c) (the “Renewal Notice”); provided, however, that the Renewal Option shall
not apply if (i) this Lease has been terminated (either at the time Tenant sends
the Renewal Notice or on or before the commencement of the Renewal Term); or
(ii) an Event of Default has occurred and is continuing, either at the time
Tenant sends the Renewal Notice or at the commencement of the Renewal Term. At
such time as Tenant sends the Renewal Notice, Tenant shall be bound for such
Renewal Term, including, without limitation, the subsequent determination of
Base Rent in accordance with this Section 3(b). For purposes of this Lease, the
Initial Term and the Renewal Term, if any, shall be referred to herein as the
“Term”.


Tenant shall pay Landlord as annual Base Rent for the Premises during each lease
year during the Renewal Term, if any, Fair Market Rent (as defined below).
Within ten (10) business days after Landlord's receipt of the Renewal Notice,
Landlord shall furnish to Tenant Landlord's proposal regarding the Fair Market
Rent for each year during the Renewal Term. Within fifteen (15) business days
following Tenant's receipt of Landlord's proposal, Tenant shall deliver a
written notice to Landlord either (i) accepting such proposal, in which event
the Fair Market Rent for each year of the Renewal Term set forth in Landlord's
proposal shall be the Fair Market Rent for each year of the Renewal Term, or
(ii) rejecting Landlord's proposal. If Tenant fails to deliver any such written
notice to Landlord within the foregoing fifteen (15) business day period, Tenant
shall be deemed to have accepted Landlord's proposal regarding the Fair Market
Rent for each lease year of the Renewal Term. If Tenant rejects Landlord's
proposal within the foregoing fifteen (15) business day period, then within ten
(10) business days after any such rejection by Tenant, Landlord and Tenant shall
each select a real estate broker or consultant each of whom has at least ten
(10) years' experience in the leasing of industrial, warehouse or distribution
facilities, including at least the most recent five (5) years in the Greater
Pittsburgh area (the “Representatives”). If one party shall fail to appoint its
Representative within the foregoing time period, then the Representative
appointed by the other party shall determine Fair Market Rent for each lease
year during the Renewal Term and such determination shall be binding upon the
parties. Within twenty (20) business days after appointment of the
Representatives by each party, each Representative shall submit to the other
Representative his or her respective opinion of Fair Market Rent. If the




2



--------------------------------------------------------------------------------




Representatives are able to agree upon Fair Market Rent within thirty (30)
business days following the exchange of the respective opinions of Fair Market
Rent, then such determination shall be binding upon the parties. If the
Representatives are unable to agree upon Fair Market Rent within such thirty
(30) business day period, then prior to the end of such thirty (30) business day
period the Representatives shall jointly appoint a third real estate broker or
consultant having the same qualifications set forth above applicable to the
Representatives (the “Arbitrator”). If the Representatives are unable to agree
upon the appointment of the Arbitrator, then the acting President of the local
Western Pennsylvania chapter of the Society of Industrial and Office Realtors
(SIOR), or any successor thereto, shall appoint the Arbitrator. Within ten (10)
business days of the selection of the Arbitrator, the Arbitrator shall propose
his or her independent opinion of the Fair Market Rent, and the Fair Market Rent
for each lease year during the Renewal Term shall be the average of (i) the
Arbitrator's opinion of Fair Market Rent, and (ii) the proposal submitted by the
Representative that is closest to the opinion of the Arbitrator, and such
determination of Fair Market Rent shall be binding on the parties. Within ten
(10) business days after final determination of Fair Market Rent as set forth in
this paragraph, Landlord and Tenant shall execute a certificate setting forth
the annual Base Rent (which shall be equal to the Fair Market Rent) for each
lease year during the Renewal Term. Each party shall bear all costs and expenses
associated with its Representative, and shall share equally the costs and
expenses associated with the Arbitrator. Notwithstanding the foregoing, in no
event shall the newly established fixed annual Base Rent during any lease year
of the Renewal Term be less than $8.43 per rentable square foot. The rental rate
for Base Rent determined in accordance with the foregoing will be applicable to
the space occupied by Tenant at the time of the Renewal Term.


As used herein, “Fair Market Rent” shall mean the base amount of rent that would
typically be payable by a tenant under a net lease (exclusive of all other sums
payable by a tenant under a net lease, such as taxes, insurance premiums, common
area charges, utilities, repair and restoration costs, and similar charges) and
all other monetary payments that Landlord could obtain from a third party
desiring to lease the Premises for a term equal to the Renewal Term under market
leasing conditions then existing and taking into account the following: the
size, location and floor levels of the Premises; the type and quality of tenant
improvements; the age and location of the Premises; the quality of construction
of the Premises; the rent and all other monetary payments and escalation then
obtainable for new leases of space comparable to the Premises in comparable
buildings in the Pittsburgh, Pennsylvania metropolitan area; and other factors
that would be relevant to such a third party in determining what such party
would be willing to pay therefor; provided, however, that Fair Market Rent shall
be adjusted to take into account Tenant Concessions (as defined below), if any,
then being offered to prospective new tenants of comparable space which Landlord
would otherwise have to provide in the absence of Tenant’s exercise of its
Renewal Option. As used herein, the term “Tenant Concessions” shall include




3



--------------------------------------------------------------------------------




but not be limited to, so-called free rent, tenant improvement allowances and
work, moving allowances and lease takeovers.
(a)
Section 1.16 is hereby restated in its entirety as follows:

1.16 Tenant Improvement Allowance $161,049
,
 

(b)
Section 14 is hereby deleted and restated in its entirety as follows:

(a)    Landlord shall contribute $161,049 (the “Tenant Improvement Allowance”)
toward the performance and completion of improvements to the Premises, including
without limitation, replacement of carpeting, painting and lighting and restroom
upgrades (the “Work”). All Work shall be performed and completed in accordance
with the terms and conditions set forth in Section 15 of the Lease, including
Landlord’s approval rights set forth in Section 15. Following the completion of
the Work, Tenant shall present to Landlord for reimbursement by Landlord (i)
copies of all invoices and statements paid or charges and costs incurred by
Tenant up to the date of the submittal with respect to the Work, and (ii) copies
of all receipts and other supporting documentation evidencing the payment
thereof. Landlord shall reimburse Tenant for all such amounts within thirty (30)
days of Landlord’s receipt of such materials in an aggregate amount not
exceeding the Tenant Improvement Allowance. Use of the Tenant Improvement
Allowance is limited to the Work, and Landlord shall have no obligation to
disburse any amounts of the Tenant Improvement Allowance with respect to which
Tenant has not submitted a request for disbursement in accordance with this
paragraph on or before December 31, 2021. Tenant shall be responsible for any
costs of the Work that exceed the amount of the Tenant Improvement Allowance and
no amount of the Tenant Improvement Allowance may be applied to rent or other
obligations of Tenant under the Lease.
(b)    Tenant shall hire its own general contractor, contractor, subcontractor,
vendors, or construction manager to undertake the construction of the Work who
shall have in effect all applicable government licenses and who shall be subject
to Landlord’s prior written approval, which approval shall not be unreasonably
withheld. Tenant shall engage only Landlord’s contractors listed on Schedule A
to the Seventh Amendment for any work affecting the tie in of fire and life
safety systems of the Premises into the Building systems. Landlord shall receive
no fees related to the Work or for reimbursement of Landlord’s out-of-pocket
third party expenses to review Tenant’s plans. Neither Tenant nor Tenant’s
contractors, subcontractors, architects, engineers or designees shall be charged
by Landlord for the use of restrooms, loading docks or utilities during the
construction of the Work. Tenant shall be responsible for obtaining and
maintaining, at its sole cost and expense, all required governmental permits and
approvals in connection with the Work. Landlord shall provide reasonable
assistance to Tenant in connection with Tenant’s efforts to obtain such permits
and approvals. All Work shall be done in a good and workmanlike manner and in




4



--------------------------------------------------------------------------------




compliance with all applicable legal requirements. Tenant’s contractors shall be
required to meet the insurance requirements set forth in Schedule B to the
Seventh Amendment. Tenant’s obligations set forth in Section 16 of the Lease
regarding mechanic’s liens shall be applicable to the Work.
(c)
Landlord agrees that Omnicell, Inc. (“Omnicell”) is an Affiliate for purposes of
Section 23(a) of the Lease and that an assignment of the Lease to Omnicell in
connection with merger between Tenant and Omnicell during any period in which
Omnicell has a direct or indirect “controlling interest” in Tenant (as such term
is defined in Section 23(a) of the Lease) shall not require prior notice to
Landlord, as long as Tenant provides Landlord subsequent written confirmation of
same.



(d)
Section 39(c) of the Lease is hereby amended by deleting the addresses listed
under the heading “Tenant” and inserting in lieu thereof of the following:



Omnicell, Inc.
590 E. Middlefield Rd.
Mountain View, CA 94043
Attention: Director of Facilities


with copies to:


Omnicell, Inc.
590 E. Middlefield Rd.
Mountain View, CA 94043
Attention: Legal Department


(e)
Section 46 of the Lease is hereby amended and restated as follows:

46. Continuing Right of First Offer. Provided no Event of Default by Tenant
shall be continuing, and subject to the terms hereinafter set forth, Tenant
shall have the right of first offer, subordinate to rights previously granted to
other tenants of the Project ("Other Tenants"), throughout the Term to expand
the Premises to include other space in the Building (“Offer Space”) if such
Offer Space becomes Available. “Available” shall mean the Offer Space is vacant
or the lease of the current tenant for such space is terminating or expiring and
the tenant thereunder is not exercising an existing renewal option or Landlord
has determined not to enter into an extension or renewal of the current tenant’s
lease or occupancy with respect to any or all of the space leased by such
current tenant. For the avoidance of doubt, Tenant acknowledges and agrees that
it shall have no rights under this Section 46 in connection with any decision by
Landlord to enter into an amendment extending the term of the lease of a current
tenant in the Project or to enter into a new lease with a current tenant in the
Project with respect to any space occupied by that current tenant. If during the
Term, Landlord intends to make a bona fide written proposal to a proposed new
tenant then prior to Landlord making (by letter of intent or otherwise) such
proposal, Landlord shall first offer the entire space incorporated within the
Offer Space to the Other Tenants at a market lease rate per square foot (the
"Lease




5



--------------------------------------------------------------------------------




Rate") and other terms (including without limitation, concessions, build out and
commencement date) as determined by Landlord (collectively, the "Lease
Proposal") or on terms consistent with the rights of the Other Tenants as set
forth in their leases, and if the Other Tenants decline to lease the applicable
portion of the Offer Space in accordance with the Lease Proposal or the terms
consistent with the rights of the Other Tenant as set forth in their leases,
then Landlord shall offer the applicable portion of the Offer Space to Tenant in
accordance with the Lease Proposal. If Tenant exercises its right to lease the
Offer Space as set forth in this paragraph 46, the Offer Space shall be deemed
included in the Premises and shall be subject to all of the terms and conditions
of this Lease, except as set forth in the Lease Proposal, and the Base Rate will
be increased by the Lease Rate multiplied by the number of square feet of the
Offer Space offered to Tenant and the Tenant's Proportionate Share for purposes
of determining Tenant's share of Impositions and Operating Expenses shall be
adjusted to take into account such additional Premises. The term of the Lease
with respect to the Offer Space shall begin on the earlier of the date that
Tenant occupies such space for the purpose of conducting business or the
commencement date set forth in the Lease Proposal and shall expire at the end of
the Term, unless this Lease shall have been renewed as provided elsewhere
herein. If Tenant fails to exercise its rights to the Offer Space within fifteen
(15) days after Tenant's receipt of a written notice (“Offer Notice”) from
Landlord that it intends to lease the Offer Space to a third party (time being
of the essence), the rights of Tenant to the Offer Space shall thereupon
automatically expire and Landlord shall have the right to enter into a lease
with a third party tenant free and clear of any rights by Tenant with respect to
the Offer Space. If Landlord does not enter into a lease or other agreement with
a third party tenant relating to the Offer Space within 270 days following
Tenant’s receipt of the Offer Notice or if the Offer Space again becomes
Available if a lease of the Offer Space terminates or expires, then Tenant’s
rights set forth in this Section 46 shall again apply to the Offer Space.
(f)    Restoration Obligations. Without limitation of Tenant’s obligations under
Section 5(e) of the Lease relating to the condition of the Premises upon
Tenant’s delivery of the Premises to Landlord upon the expiration of the Term,
Tenant acknowledges and agrees that in connection with such delivery the
original dock door and original man door that were removed by Tenant and which
are currently being stored by Tenant in the Premises shall be re-installed by
Tenant at its cost and expense.
3.    Brokerage Commission: Landlord recognizes Cushman & Wakefield/Grant Street
Associates, Inc. and Colliers International as the sole brokers procuring this
Amendment on behalf of Tenant (“Brokers”), and Landlord shall pay Brokers a
commission therefor pursuant to a separate agreement among Brokers and Landlord.
Landlord and Tenant each represent and warrant one to another that except for
Broker, neither of them has employed or dealt with any broker, agent, or finder
in connection with this Amendment. Landlord agrees to indemnify and hold Tenant
harmless from any claim, or claim of or right to a lien relating to real estate
broker liens, resulting from Landlord's acts or omissions for brokerage or other
similar fees in connection with this Amendment and from and against all
liabilities, costs, damages, and expenses that would result from any such claim
in connection with this Amendment. Tenant agrees to indemnify and hold Landlord
harmless from any claim, or claim of or right to a lien relating to real estate
broker liens by an third party other than the Brokers, resulting from Tenant's
acts or omissions for brokerage or other similar fees in connection with this
Amendment




6



--------------------------------------------------------------------------------




and from and against all liabilities, costs, damages, and expenses that would
result from any such claim in connection with this Amendment.
4.    Applicable Law. The laws of the Commonwealth of Pennsylvania shall govern
the validity, performance and enforcement of this Amendment. The invalidity or
unenforceability of any provision of this Amendment shall not affect or impair
any other provision.
5.    Entire Agreement. The entire contract between the parties hereto is
expressed herein and in the Lease, as previously amended, and it is expressly
agreed that there is no other agreement, written or oral, between the parties
hereto, except as herein expressly set forth, and it is further agreed that this
Amendment shall not be amended, modified or changed in any manner whatsoever, or
the terms hereof in any manner waived, altered or abated, except in writing
signed by the parties hereto.
6.    Interpretation. In the event of any conflict between the provisions of the
Lease, as previously amended, and the provisions of this Amendment, the
provisions of this Amendment shall control. As amended hereby, all of the terms,
covenants and conditions of the Lease as heretofore in effect shall remain in
full force and effect after the date hereof and are hereby ratified and
confirmed in all respects.




7



--------------------------------------------------------------------------------








7.    Execution. This Amendment may be signed in counterparts, each of which
shall be deemed an original, but all of which shall be deemed but one and the
same instrument.
[Remainder of Page Left Intentionally Blank.]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
LANDLORD:
THE NORTHWESTERN MUTUAL
LIFE INSURANCE COMPANY,
a Wisconsin corporation
By:
Northwestern Mutual Real Estate Investments, LLC,

a Delaware limited liability company,
its wholly-owned subsidiary and authorized             representative
By:     /s/ Thomas R. Spragg        _____
Name:     Thomas R. Spragg        _____
Title:     Sr. Director            _____
TENANT:
AESYNT INCORPORATED,
a Pennsylvania corporation
By:    /s/ Joseph B. Spears            
Name:     Joseph B. Spears            
Title:     President and CEO            

SCHEDULE A
Landlord’s Approved Contractors


The Landlord’s current approved fire and life safety contractor as of the date
of the Seventh Amendment is Grunau Fire Protection. Landlord reserves the right
to change its approved fire and life safety contractor from time to time during
the term of the lease.





SCHEDULE B
Contractor Insurance Requirements
General Contractors:
(a)    Tenant shall require any general contractor performing work on the
Premises to carry and maintain, at no expense to Landlord, the following
insurance policies and coverages:
(i)    Commercial General Liability insurance, including, but not limited to,
bodily injury coverage, contractor’s liability coverage, contractual liability
coverage, completed operations coverage, broad form property damage endorsement
and contractor’s protective liability coverage, to afford protection with
limits, for each occurrence, of not less than One Million Dollars ($1,000,000)
per occurrence and Three Million Dollars ($3,000,000) general aggregate with
respect to bodily injury, personal injury or death, and property damage.
(ii)     Business auto liability with limits not less than One Million Dollars
($1,000,000) each accident, combined single limit for bodily injury and property
damage, on an “any auto” basis for any contractor or subcontractor owned, hired,
leased and non-owned autos. 
(iii)    Statutory workmen’s compensation in forms and amounts required by law
and Employer's Liability insurance with limits of not less than Five Hundred
Thousand Dollars ($500,000.00) bodily injury by accident – each employee, bodily
injury by disease – policy limit, and bodily injury by disease – each employee.
Subcontractors:


(a)    Tenant shall require any subcontractor performing more than $10,000 or
work on the Premises to carry and maintain, at no expense to Landlord, the
following insurance policies and coverages:


(i)    Commercial General Liability insurance, including, but not limited to,
bodily injury coverage, contractor’s liability coverage, contractual liability
coverage, completed operations coverage, broad form property damage endorsement
and contractor’s protective liability coverage, to afford protection with
limits, for each occurrence, of not less than One Million Dollars ($1,000,000)
per occurrence and One Million Dollars ($1,000,000) general aggregate with
respect to bodily injury, personal injury or death, and property damage.
(ii)    Statutory workmen’s compensation in forms and amounts required by law.
General Requirements
(a)    All insurance policies obtained and required to be carried by Tenant’s
contractors and subcontractors must satisfy the following requirements:
(i)    be issued by and binding upon an insurance company licensed or authorized
to do business in the Commonwealth of Pennsylvania with an A.M. Best’s Rating of
at least A-, VIII or better unless otherwise acceptable to Landlord; and
(ii)    all liability policies of insurance must contain endorsements naming
Landlord and Landlord's property manager as additional insureds.
(b)    Tenant’s contractors and subcontractors are solely responsible for the
payment of all of their insurance premiums. Evidence of insurance including
endorsements, reasonably acceptable to Landlord, evidencing the existence and
amount of each insurance policy required hereunder shall be delivered to
Landlord prior to the commencement of any work to be performed by the applicable
contractor. The limits for insurance required by this Lease, or as carried by
the Tenant and Tenant's contractors and subcontractors, shall not limit the
liability of Tenant or Tenant's contractors and subcontractors or relieve them
of any obligation hereunder.  Any deductibles selected by Tenant and Tenant's
contractors and subcontractors shall be the sole responsibility of Tenant.
(c)    The insurance required hereunder may be provided through a blanket policy
of insurance; provided, however, such blanket policy shall not diminish the
amount of insurance that Tenant’s contractors and subcontractors are required to
carry hereunder.




9

